DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-8 is/are pending.  Claim(s) 7-8 are allowable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,224,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘505 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘505 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a discrete lens unit having a refractive index, an axis that aligns with an optical axis, anterior and posterior surfaces, at least two haptics with free ends that are able to be placed in a base member as claimed and that corrects for near and distance vision.

Relevant Prior Art
US 2005/0107875 to Cumming teaches a discrete lens unit having a refractive index, an axis that aligns with an optical axis, anterior and posterior surfaces, at least two haptics with free ends that are able to be placed in a base member as claimed and that corrects for near and distance vision (e.g. Figures 1-5, 11-14, [0038], [0060]).
US 2005/0085907 to Hanna teaches a discrete lens unit having a refractive index, an axis that aligns with an optical axis, anterior and posterior surfaces, at least two haptics with free ends that are able to be placed in a base member as claimed and that corrects for near and distance vision (e.g. Figures 4-5, 7, [0017], [0064], [0070]).  Hanna teaches a discrete base member having a flat circular base member centerpiece, a peripheral surround, an elevated circumferential retainer, and a circumferential groove in which a discrete lens unit can be placed (e.g. Figures 8-9, [0041]).  
US 2002/0177896 to Israel teaches a discrete lens unit having a refractive index, an axis that aligns with an optical axis, anterior and posterior surfaces, at least two haptics with free ends that are able to be placed in a base member as claimed and that corrects for near and distance vision (e.g. Figures 1-3, [0025]).  Hanna teaches a discrete base member having a flat circular base member centerpiece, a peripheral surround, an elevated circumferential retainer, and a circumferential groove in which a discrete lens unit can be placed (e.g. Figures 1-3).  
US 5,628,795 to Langerman teaches a discrete lens unit having a refractive index, an axis that aligns with an optical axis, anterior and posterior surfaces, at least two haptics with free ends that are able to be placed in a base member as claimed and that corrects for near and distance vision (e.g. Figures 29-33, column 7, line 50 to column 8, line 3).  Hanna teaches a discrete base member having a flat circular base member centerpiece, a peripheral surround, an elevated circumferential retainer, and a circumferential groove in which a discrete lens unit can be placed (e.g. Figures 4-5, 14, 16).  
The prior art lacks the ability to function in the manner claimed.  Specifically, the prior art does not pursuant to an initial implantation of said discrete base member in the vacated capsular bag and a subsequent implantation of said discrete lens unit in the vacated capsular bag between said base member and the anterior capsule flange, in the relaxed ciliary body state, the vacated capsular bag urges said lens optic and said base member towards each other such that said posterior lens optic surface is intimately immerged in said anterior base member centerpiece surface for creating a single refractive index optical continuum nullifying said posterior lens optic surface's optical power whereby the hybrid accommodating intraocular lens assemblage has optical power for distance vision only, and in the contracted ciliary body state, the vacated capsular bag enables said at least two spaced apart resiliently flexible lens haptics to space apart said lens optic and said base member such that said posterior lens optic surface is spaced apart from said anterior base member centerpiece surface for adding said central circle's additional optical power to said anterior lens optic surface's primary optical power whereby the hybrid accommodating intraocular lens assemblage has a combined optical power for near vision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/9/2022